Citation Nr: 0506385	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  95-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, claimed as secondary to a service-connected right 
knee disability, to include due to aggravation. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, to 
include due to herbicide exposure, for gastroenteritis also 
claimed as irritable bowel syndrome, to include on the basis 
of clear and unmistakable error in the previous denial.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
June 1987, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims of 
entitlement to service connection for a chronic low back 
disorder as secondary to a service-connected right knee 
disability, and for irritable bowel syndrome also claimed as 
gastroenteritis.

The veteran and his spouse provided oral testimony before a 
Hearing Officer at the RO in September 1995; a transcript has 
been associated with the claims file.  

The Board remanded the claim in November 2003 for further 
development and adjudication.  The claim has been returned to 
the Board for further appellate review.  

The Board has recharacterized the issue of entitlement to 
service connection for gastroenteritis also claimed as 
irritable bowel syndrome on the first page herein, to reflect 
the fact that at his September 1995 hearing the veteran, 
through his representative, raised the issue of clear and 
unmistakable error (CUE) with respect to the October 1988 
prior adjudication by VA that denied his claim for service 
connection for gastroenteritis.  See September 26, 1995, 
Hearing Transcript, at page 10.  As that issue is 
"inextricably intertwined" with the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for 
gastroenteritis/irritable bowel syndrome, the Board by this 
action has assumed jurisdiction over the CUE issue.  See 
Harris v Derwinski, 1 Vet. App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

In order to avoid the potential prejudice to the veteran 
which would result from initial adjudication of the issue by 
the Board, the RO upon remand will be directed to adjudicate 
the claim that clear and unmistakable error was committed in 
the October 1988 adjudication by VA that denied his claim for 
service connection for gastroenteritis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In addition, the veteran is seeking entitlement to service 
connection for a low back disability as secondary to his 
service-connected right knee disability.  To establish a 
claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has further 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a non-service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).   

In January 1993 the veteran claimed that, due to his service-
connected right knee giving way, he fell and re-injured his 
back.  He claimed that the fall damaged the area of the low 
back where a disc had been removed two years earlier.  At the 
September 1995 hearing, the veteran, through his 
representative, contended that the Allen decision, above, was 
applicable on the issue of entitlement to service connection 
for a low back disorder as secondary to his service-connected 
right knee disability.  In April 1996, a VA doctor wrote that 
the veteran's right knee disability had resulted in several 
falls, which had aggravated his low back condition.  It was 
noted that, after right knee surgery, the veteran's right 
knee symptoms had "aggravated an old laminectomy and 
radiculopathy of the lower back has come off."  

The Board notes that the record also suggests that the low 
back pain increased the disability of the veteran's knees.  A 
VA examiner in February 1998 diagnosed severe lower back pain 
due to degenerative joint disease and degenerative disc 
disease.  The examiner stated that the back pain made the 
veteran's gait unsteady, which placed more pressure on both 
knees.  

A VA examiner in November 1998 opined that there was no 
causal or etiologic relationship between the problems 
involving the low back, lumbosacral spine, and either the 
cervical spine or the right knee.  The basis for the opinion 
was that the onset of symptoms in approximately 1977 was 
apparently without injury, with the veteran just awakening 
one day with pain, and that the low back surgery predated the 
stated fall due to the right knee in 1992.  However, the 
opinion does not address whether the service-connected right 
knee disability aggravates the non-service-connected low back 
disorder.  See Allen, supra.  Outpatient treatment records 
show that in September 2002 the veteran related having fallen 
several times in the prior month due to his right leg, and 
said that as a result he had increased pain in the low back 
with pain down the right buttock and leg.  He described his 
back pain as usually being 8/10 but said that,after the 
recent falls, it was 10/10.  In this case, a medical opinion 
as to whether the non-service-connected low back disorder is 
aggravated by the service-connected right knee disorder is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2004).  

For the reasons stated above, this appeal is REMANDED to the 
RO for the following development. 

1.  The RO should adjudicate the claim of clear and 
unmistakable error in the October 1988 rating 
decision by VA that denied his claim for service 
connection for gastroenteritis.  Consistent with 
the outcome of that adjudication, the claim for 
service connection for gastroenteritis/irritable 
bowel syndrome, to include whether new and material 
evidence has been received, should be adjudicated 
accordingly.

2.  The RO should make arrangements for the veteran 
to be afforded a VA orthopedic examination.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.

a.  The examiner should determine whether the 
veteran's service-connected right knee disorder 
aggravates a currently non-service-connected low 
back disorder, as provided in the case of Allen 
v. Brown, 7 Vet. App. 439 (1995).

b.  If such aggravation is determined to exist, 
the examiner should address the following 
medical issues:

i.  Indicate the baseline manifestations which 
are due to the effects of the non-service-
connected low back disorder.

ii.  Describe the increased low back 
manifestations which, in the examiner's 
opinion, are proximately due to the service-
connected right knee disorder.

iii.  Describe the medical considerations 
supporting the opinion that increased 
manifestations of the low back disorder are 
proximately due to the service-connected right 
knee disorder.

c.  Any opinion(s) expressed by the examiner 
must be accompanied by a complete rationale.  
The report submitted by the examiner must 
include his/her annotation that the claims file 
had been made available in conjunction with 
review and/or examination pursuant to questions 
addressed as directed.

3.  The RO should then readjudicate the claim.  If 
it remains denied, the appellant and his 
representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


